Title: To Benjamin Franklin from Samuel Cooper, 15 March 1773
From: Cooper, Samuel
To: Franklin, Benjamin


Dear Sir
Boston N.E. 15th March, 1773.
I have been confin’d to my House great Part of this Winter by my valetudinary State, and been little able to see and converse with my Friends, and less to write to them. A Line from you would have greatly refresh’d me in this Confinement, as your Letters have ever been one of the greatest Entertainments of my Life: but I do not mean to complain, having been so greatly indebted to you.
Till of late there has been little remarkable in our public Affairs for more than a Year. The Appointment of Ld. Dartmouth to the American Department was receiv’d here with a general Joy, which was soon check’d by his Official Letter to the Governor of Rhode-Island, respecting the Court of Inquiry into the Burning of the Gaspee and the Directions therein given to send the accused with the Witnesses to Great Britain for Trial; as also  by the Account of the Provision made by the King for the Support of the Justices of our Superior Court. These Events made a deep Impression on the Mind of People thro the Province. The latter, it is known, took Place before Lord Hillsborough’s Removal; but the former was more unexpected, as the Disposition of Ld. Dartmouth to serve the Colonies, and to promote mild Measures was not doubted.
Soon after the Appointment for the Superior Justices was known, the Town of Boston had a Meeting. Their Committee drew up a State of the public Grievances, which was accompanied with a Letter to evr’y Town in the Province, desiring their Brethren to express their own Sense of these important Matters. Tho this Measure was oppos’d by a Number of the most respectable Friends to Liberty in the Town, among which were three out of four of the Representatives of Boston, from an Apprehension that many Towns, for various Reasons might not chuse to adopt it, and in that Case, the Attempt might greatly prejudice the Interest it was design’d to promote, and tho the Governor and his Friends in ev’ry Place did not fail to avail themselves of this and evr’y other Circumstance to frustrate it, yet it had an Effect thro the whole Province beyond the most sanguine Expectations of it’s Friends: And the public Acts of a great Majority of the Towns, whatever may be thought of the Manner of Expression in some of them, clearly demonstrates that it is not a small Faction, but the Body of the People, who deem themselves in a State of Oppression, and that their most essential Rights are violated. The Pamphlet containing the Proceedings of Boston has already been sent you, and I should enclose those of some other Towns, had I a sure and easy Way of Conveying such large Papers, without Fear of Burdening when I meant to entertain you.
Upon the Convening the General Assembly, the Governor opened with a long Speech in Defence of the absolute Supremacy of Parliament over the Colonies, inviting both Houses to offer what they had to object against this Principle. His Prudence however, in this Step, and whether he will be thanked for it by Administration, is doubted. By the Replies of the two Houses, perfectly united in the main Principles, the Governor and his Friends received a Shock which they could not conceal; while the People are greatly confirm’d in their Sentiments, and encourag’d to support them. I will venture to mention in Confidence to you, that the Governor appearing uneasy after he had received the second Reply of the Council, employ’d his utmost Influence to have it reconsidered and altered. Having endeavor’d privately to prepare the Minds of some Influential Members for this, He enclos’d it in a Letter to one of the Board, requesting him to introduce the Reconsideration in Council: Presently He appears there himself, and argues strenuously in Favor of this. The Vote for the Reply, as it had been deliver’d, was however unanimous, except two, who desir’d to be excused from voting either Way. Oppos’d as he now stands to both Houses, and the Body of the People, an undisguis’d and zealous advocate for ev’ry Thing we account a Grievance, how far his Situation resembles that of his Predecessor, I leave you to judg.

The Opposition here to the hard and oppressive Measures of the British Administration, never appear’d to me founded so much in Knowledg and Principle, never so systematical, deliberate and firm as it is at present. I may be mistaken in this opinion, but it leads me most earnestly to wish, for the Sake of both Countries, for some Pacification—some Lines to be drawn—some Bill of Rights for America—some Security against the unlimited Supremacy, and unbounded Pow’r not only of our Sovereign, but also of our Fellow Subjects in Britain over us: and unless something of this [sort?] soon takes Place, there is Danger that Things will run into Confusion. Knowing your past Services to the Province, and being perswaded both of your ability and Inclination still to serve it in the best Manner that the State of Things will allow, I hope all Obstruction to your receiving the Grants made for you by the House will soon be removed.
Our congregation are now engag’d in building an House of Worship, that will cost £6000. Sterling and be finish’d by Midsummer. The Dimensions within the Walls 80 by 65 Feet. The Building is of Brick. It is thought necessary to warm it in the Cold and damp Seasons of the Year, by some Machine, but what Kind, we are at a Loss. We have heard of Buzaglo’s Inventions, but not been particularly inform’d. You will do us all a very great Favor if you would write me, what Machine you think most convenient and decent for this Purpose, the Price, the Manner of putting up, the Place where, and how the Smoke is convey’d away. We should be extremely glad of your Information Time etc. and[?] if it might ser[ve?] to send our Order for it, and have it put up early in the Fall. I have been told that you and some others have lately obtain’d thro much opposition a Grant of Land for a new Province. If this be true, and your Prospect agreable, You have no Friend that takes a warmer Part in it thro your large Circle, than your obedient humble Servant
Samuel Cooper.
